Citation Nr: 0001723	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant had active duty for training from April 1993 to 
July 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 in which the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for entitlement to service connection for an ear 
condition.


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for hearing loss and tinnitus in December 
1994.  The appellant was notified of the denial and of his 
appellate rights.

2.  The appellant did not file a timely formal appeal; 
therefore, the December 1994 RO rating action constitutes the 
last final disallowance of the appellant's claim.

3.  The evidence received since December 1994, by itself and 
in connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of these claims.


CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying entitlement to 
service connection for hearing loss and tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  The evidence received subsequently to the RO's December 
1994 denial is not new and material; thus, the requirements 
to reopen the claims of entitlement to service connection for 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claims for entitlement to service connection for hearing loss 
and tinnitus.  The record shows that in a December 1994 
rating decision, the RO initially denied the appellant's 
claims for service connection for both hearing loss and 
tinnitus.  The RO indicated that while the appellant's 
service medical records showed that he was treated in May 
1993 for questionable sinus infection and an infection of the 
left ear, no indication of hearing loss was claimed.  It was 
also noted that the remainder of his service medical records 
were devoid of any sign of hearing loss.  

The RO also noted that an undated private medical opinion 
submitted by Dr. Agostini, received by VA in December 1993, 
indicated that the appellant developed tinnitus bilaterally 
and a sensation of fullness in his left ear and dizziness 
while performing firing exercises in active military service.  
The physician added that examination showed bilateral high 
frequency sensorineural hearing loss as seen in acoustic 
trauma.  An additional private medical record, dated in 
September 1993, noted that the appellant had been referred 
for evaluation by Dr. Agostini.  This record, submitted by 
Dr. Harney, contained a diagnosis of normal hearing to 4000 
Hertz (Hz) with a bilateral sensory hearing loss in the 
higher frequencies, greater in the right ear. 

It was also noted by the RO that an April 1994 VA examination 
showed bilateral hearing within normal limits between 500 and 
4000 Hz (15 decibel (dB) average - right ear; 11 dB average - 
left ear), with normal word recognition scores bilaterally.  

The basis for the December 1994 denial was that the evidence 
failed to show that the appellant presented hearing loss 
during his military service and that VA examination was 
negative as to any hearing loss.  The RO also noted that the 
episode of left ear infection associated with an upper 
respiratory infection was acute in nature and left no hearing 
loss residuals.  In January 1995, following the re-mailing of 
a December 1994 notice letter, the appellant was notified of 
the decision and his appellate rights.  No appeal was 
received.

Thereafter, as shown as part of a VA Form 21-4138, Statement 
in Support of Claim, received by VA in August 1995, the 
appellant requested that his claim for service connection for 
an ear condition be reopened.  With his claim to reopen, a VA 
outpatient treatment record dated in January 1995 was 
submitted which is shown to contain a diagnosis of acute 
labyrinthitis.  

Subsequently, by means of a rating decision dated in 
September 1995 the RO determined that new and material 
evidence had not been submitted so as to reopen the 
appellant's claim for service connection for an ear 
condition.  The appellant is shown to have perfected a timely 
appeal to this September 1995 decision.

As a general rule, within one year from the date of mailing 
of notice, the appellant must file Notice of Disagreement to 
initiate the formal appeal process.  See 38 U.S.C.A. 
§ 7105(b) (West 1991).  Additionally, if the appellant does 
not file a formal appeal within the prescribed period, the 
RO's determination becomes final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  In this case, the RO notified the appellant in 
January 1995 that his claim had been denied and informed him 
of his appellate rights.  The record demonstrates that the 
appellant did not apparently file an appeal to the December 
1994 RO decision in the requisite period of time.  Thus, the 
Board 

finds the RO's December 1994 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening these 
claims is that evidence added to the record since the 
December 1994 rating decision, the last disposition in which 
the appellant's claims were finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well 

grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since 
December 1994 consists of a VA outpatient treatment record 
and a statement from the appellant.  As mentioned above, a VA 
outpatient treatment record dated in January 1995, and 
received in August 1995, was submitted which is shown to 
contain a diagnosis of acute labyrinthitis.  

By means of a VA Form 21-4138, received in October 1995, the 
appellant indicated that his condition had increased in 
severity and that he needed medical treatment.  

It is noted that a Supplemental Statement of the Case (SSOC) 
supplied the appellant in January 1999 restated the issues on 
appeal as indicated on the first page of this decision.  This 
SSOC is noted to have followed the issuance of a Statement of 
the Case (SOC) in May 1996 that addressed the veteran's 
claims on a de novo basis.  Any due process concerns raised 
by the May 1996 SSOC have been resolved by the promulgation 
of the SSOC in January 1999.  In addition, the SSOC informed 
the appellant that his claim for service connection for acute 
labyrinthitis was to be addressed in a separate decision.

Although new items of evidence have been presented since the 
December 1994 denial, the evidence is not material as it does 
not demonstrate that the appellant either had hearing loss 
during his military service or that he currently had been 
diagnosed with hearing loss and/or tinnitus that was related 
to his period of service.  While the appellant is competent 
to allege that he has hearing loss and tinnitus, he has not 
demonstrated that he is qualified to offer a medical opinion 
as to the etiology of any current symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (Lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability).  

In light of the lack of medical evidence providing a link 
between any current hearing loss or tinnitus and the 
appellant's period of service, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  For this reason, the Board concludes that 
the additional evidence presented since December 1994 is not 
new and material, and the claims for service connection for 
hearing loss and tinnitus have not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


ORDER

New and material evidence to reopen the claims not having 
been submitted, entitlement to service connection for hearing 
loss and tinnitus remains denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

